Citation Nr: 1113646	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from December 1962 to December 1966 and from March 1972 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2005 and August 2006 by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran testified during hearings before a Decision Review Officer (DRO) at the RO in June 2006 and November 2008; transcripts of those hearings are of record. 

The Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development in March 2010.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Veteran, through his representative, indicated at the hearing that there were additional private treatment records that he wanted to submit.  The record was held open for a period of 60 days to afford him an opportunity to submit these records.  As additional records were not received, the Board will proceed with appellate review of these matters.

As noted on the title page, the Board has recharacterized the issue as whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

During the course of the appeal, the Veteran relocated to Florida and the claims file was transferred to the custody of the RO in St. Petersburg, Florida, which is now the agency of original jurisdiction.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; although notified of the denial in the same month, the Veteran did not initiate an appeal.

2.  New evidence associated with the claims file since the September 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, or raises a reasonable possibility of substantiating that claim.

3.  The evidence of record does not demonstrate that bilateral hearing loss was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.






CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence received since the RO's September 2003 denial is new and material, and the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have therefore been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

As to the remaining service connection issue on appeal, the VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran by the RO in June 2005 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the March 2006 notice was provided to the Veteran, the claim was readjudicated in a January 2010 SSOC.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  Further, the Veteran submitted written statements, explaining his contentions.  

The Veteran was provided an opportunity to set forth his contentions during the videoconference hearing before the undersigned in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 hearing, the undersigned fully discussed the Veteran's claim for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

During the November 2010 hearing before the Board, the Veteran's representative indicated that he was going submit a nexus opinion from an audiologist identified as J.T. as well as multiple buddy statements.  However, neither the Veteran nor his representative submitted that evidence for inclusion in the record and did not adequately identify whether the audiologist was a VA or private treatment provider.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A May 2009 search for any potential records from the Social Security Administration (SSA) clearly indicated that no data for the Veteran was found.

Next, specific VA medical examinations pertinent to the service connection issue on appeal were obtained in October 2005 and July 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2005 and July 2006 VA examinations obtained in this case are more than adequate, as they were predicated on a full reading of the Veteran's claims file.  From a review of the examination reports, it is clear that the examiners considered all of the pertinent evidence of record, to include service treatment records, service personnel records, and VA treatment records, and the statements of by the Veteran, and then provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Service Connection for PTSD

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Veteran filed a claim for entitlement to service connection for a nervous condition in December 1985 that was denied in a rating decision later that month. 

The Veteran filed a claim for entitlement to service connection for PTSD in January 2003.  In a September 2003 rating decision, the RO denied entitlement to service connection for PTSD, as the evidence of record failed to corroborate the occurrence of the Veteran's claimed stressors. 

Although notified of the September 2003 denial, the Veteran did not initiate an appeal of that determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2006, the Veteran sought to reopen his claim of entitlement to service connection for PTSD. 

This appeal arises from the RO's August 2006 rating decision that found new and material evidence had been submitted to reopen the Veteran's claim but denied entitlement to service connection for PTSD.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Evidence added to the claims file since the September 2003 denial includes statements from the Veteran and his representative; VA treatment records dated from 2003 to 2010; an August 2006 lay statement from the Veteran's ex-spouse; a March 2007 lay statement from a fellow serviceman; internet information concerning a POW identified as M.G.; copies of service treatment and personnel records; a November 2008 DRO hearing transcript; and a November 2010 videoconference hearing transcript.

VA treatment records dated from 2003 to 2010 detail continued findings of PTSD, major depression, and depressive disorder NOS.

In multiple statements of record as well as during his November 2008 and November 2010 hearings, the Veteran reported multiple new in-service stressors, including sustaining two in-service personal assaults, cleaning up after a fatal plane crash in 1972, and witnessing multiple traumatic events, including violent deaths of multiple servicemen in accidents, while working on the flight deck of the USS Independence.   

In a May 2009 rating decision, the RO denied entitlement to service connection for a depressive disorder, noting that service treatment records were negative for any complaints or treatment for the claimed disorder. 

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes hearing testimony/lay statements from the Veteran, which are generally consistent with his service records and unit history, as discussed below.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the validity of a claimed in-service stressor.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran also seeks service connection for bilateral hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

In each case where a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event. However, if the preponderance of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

The Veteran's DD Form 214s listed his military occupational specialties (MOS) as   ABM (Aviation Boatswain's Mate) during his first period of active service and AT (Aviation Electronics Technician) during his second period of active service.  Additional service personnel records detailed that the personnel stationed aboard the USS Independence, to include the Veteran, on certain dates from July to November 1965 were eligible for hostile fire pay.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the November 1962 and January 1963 hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the respective decibels losses measured at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.

Service treatment records do not reflect any complaints, findings, or diagnoses of bilateral hearing loss for VA purposes.  In his November 1962 service enlistment examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 0 (15), -5 (5), -5 (5), 0 (10), and 0 (5) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as -5 (10), -5 (5), 0 (10), 0 (10), and 0 (5) decibels.  In a January 1963 group screening audiogram (that was very difficult to discern clear numerical results due to the examiner's poor writing), he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 00 (15), 10 (20), 10 (20), 10 (20), and 20 (25) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 10 (25), 10 (20), 10 (20), 10 (20), and 20 (25) decibels.  A December 1966 service separation examination report listed 15/15 in each ear on whisper voice testing. 

In his February 1972 service enlistment examination report, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 5, 5, N/A, and 10 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 25, 15, 0, N/A, and 10 decibels.  In an April 1975 reference audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 10, 5, 15, and 15 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 5, 5, 15, and 15 decibels respectively.  Clinical records dated in August 1972 detailed that the Veteran was treated for right earache pain, otitis media, and external otitis during that month.  In his March 1976 service discharge examination report, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 5, 5, 20, and 15 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 20, 15, 5, 20, and 10 decibels respectively.  

A post-service October 1976 VA examination report showed complaints of in-service ear infection and current findings of clear ears on examination. 

In a March 2002 intake assessment from Bangor Vet Center, the Veteran described his post-military occupational history, which included driving a tractor trailer, owning a car wash, fixing photocopiers, working in a paper mill, and doing various construction and plumbing jobs.

In his May 2005 claim, he asserted that his claimed hearing loss was first diagnosed and treated after service.  

In an October 2005 VA audio examination report, the Veteran complained of bilateral hearing loss as well as indicated he had the most difficulty hearing in background noise.  It was noted that he had military noise exposure consisting of flight deck and line mechanic work while in the Navy.  The Veteran reported occupational noise exposure from construction work both before and after service as well as recreational noise exposure from hunting, use of power tools, and lawn moving without hearing protection.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 20, 15, 60, and 50 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 20, 15, 15, 45, and 50 decibels respectively.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

The examiner, a VA audiologist, diagnosed moderate sensorineural hearing loss on the right and moderate to moderately severe sensorineural hearing loss on the left.  However, after reviewing the Veteran's claims file, she opined that it was less likely than not that the Veteran's current hearing loss was related to military service, noting that the Veteran's hearing was shown to be within normal limits on all enlistment and separation examination reports.  While acknowledging that the Veteran's in-service responsibilities would present high risk situations for hearing loss related to noise exposure, she further highlighted that his pre-service and post-service activities would also place him at risk for noise exposure-related hearing loss without use of hearing protection on a consistent basis.

In a May 2006 statement of record, the Veteran asserted that he was exposed to jet aircraft noise on a constant basis during service and indicated that his noise exposure since service discharge was considerably less than his in-service exposure.

During his June 2006 hearing, the Veteran testified that while issued hearing protection during service, he would sometimes forget to use his headset due to the hectic nature of his job.  He further discussed his post-service occupational and recreational noise exposure, indicating that he did some sport hunting and that his post-service jobs were quieter than his in-service job duties. 

At a July 2006 VA audio examination, the Veteran complained of bilateral hearing loss and indicated that he had the most difficulty hearing in background noise.  The Veteran's reported history of military, recreational, and occupational noise exposure was reiterated.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 10, 5, 55, and 55 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 20, 10, 10, 45, and 45 decibels respectively.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner, a VA audiologist, indicated that he agreed with the prior October 2005 VA examiner's medical opinion.  He opined that the Veteran's current hearing loss was not related to his military service or in-service ear problems, finding that any hearing problems related to in-service events would have resulted in conductive hearing loss. 

At a May 2008 VA audiology consult, the Veteran complained of bilateral hearing loss and chronic bilateral otitis media.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 40, 45, 45, 80, and N/A decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 35, 45, 50, 75, and 75 decibels respectively.  The examiner diagnosed bilateral mild to profound mixed hearing loss.  Word recognition scores were judged to be poor bilaterally and not consistent with a conductive hearing loss, as the Veteran should have been able to achieve 100% scores.

At a September 2008 VA audiology consult, the Veteran complained of bilateral hearing loss.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 35, 35, 35, 75, and 75 decibels respectively.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 45, 40, 40, 75, and 85 decibels respectively.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 40 percent in the left ear.  The examiner diagnosed mild to severe to moderately severe mixed hearing loss in the right ear and a mild to severe mixed hearing loss in the left ear.  Word recognition scores were again judged to be poor bilaterally and not consistent with the Veteran's hearing thresholds.  

During his November 2010 hearing, the Veteran again reported in-service noise exposure, indicating that he often removed issued hearing protection while working on the flight deck of his aircraft carrier.  

As an initial matter, the Board notes that the post-service VA audio examination results clearly reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements and hearing testimony concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  Accordingly, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of bilateral hearing loss are first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record in this case also includes no competent medical opinion establishing a causal relationship between the post-service diagnoses of bilateral hearing loss to any established event in service, including claimed in-service noise exposure.  In fact, in October 2005 and July 2006 VA examination reports, VA audiologists specifically opined that Veteran's bilateral hearing loss was not related to his military service or in-service ear problems.

The  evidence of record also includes the Veteran's statements and hearing testimony asserting that his bilateral hearing loss is the result of his military service, and asserting that his hearing loss has been continuously present since his time in service. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as difficulty hearing or diminished hearing acuity, as these symptoms requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the determination of hearing loss for VA purposes requires audiometric testing, and therefore, the Veteran is not medically qualified to diagnose hearing loss. 

Moreover, the Board finds that the Veteran's reported history of diminished hearing acuity since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  Post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss until 2005, many years following his separation from active service.  The Board also cannot ignore the significance of the fact that the Veteran first filed a claim for service connection for hearing loss in 2005, over 25 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Yet, the Veteran was clearly aware of the availability of VA disability benefits, as he had been pursuing various claims with VA since less than a year after he was released from military service.

The Board also does not find his statements concerning the etiology of his bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his bilateral hearing loss was less likely than not due to military noise exposure.  Therefore, continuity of hearing loss symptomatology or a causal relationship between the Veteran's claimed bilateral hearing loss and his active service has not been established, either through medical evidence or his statements.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service and a causal relationship between the claimed disorder and service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and to that extent the Veteran's claim is granted.

Service connection for bilateral hearing loss is denied.





REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  

When, as here, the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

As an initial matter, the Board notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

As the Veteran has not been provided with this VCAA notice during the pendency of this appeal, a remand is required for the AMC to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault.

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Bay Pines, Florida; however, as the claims file only includes treatment records from that facility dated up to January 2010, any additional records should be obtained.  The AMC should obtain and associate with the claims file all outstanding VA records.

During his November 2010 hearing, the Veteran also indicated that he had received treatment for his claimed PTSD at Bangor Vet Center.  The AMC should obtain and associate with the claims file all outstanding records from that treatment provider.

Service personnel records show that the Veteran was stationed with the United States Navy aboard the USS Independence from 1963 to 1966 and arrived at NAS Whiting Field in Milton, Florida, in 1973.  The Veteran's DD Form 214s list his military occupational specialties (MOS) as ABM (Aviation Boatswain's Mate) during his first period of active service and AT (Aviation Electronics Technician) during his second period of active service.  Additional service personnel records detailed that the personnel stationed aboard the USS Independence, to include the Veteran, on certain dates from July to November 1965 were eligible for hostile fire pay.  He also received a commendation for outstanding performance during the time period from July to November 1965 when the USS Independence was deployed in the South China Sea and engaged in combat operations against insurgent communist forces in Southeast Asia.

In addition, post-service VA and private treatment notes dated from 1976 to 2010 reflected diagnoses of anxiety neurosis (September 1976), neurotic depressive reaction and situational stress (July 1977), generalized anxiety disorder (November 1985), PTSD (2002 to 2010), major depression (August 2007), and depressive disorder NOS (2007).

In his hearing testimony, and in various written accounts presented in support of his claim, the Veteran alleged the following stressors in service that he asserts caused his current acquired psychiatric disorder:  1) Being blown down flight deck and into a stairwell by a blast from a jet airplane while stationed on USS Independence.  2)  Witnessing multiple injuries to other serviceman while working on flight deck (especially during the time period when assisting combat operations from June to November 1965) that made him fear for his own safety - including soldiers being cut in half by snapping cables and aircraft propellers, an acquaintance whose feet were chopped off when a catapult was tested on deck, falling down elevator shafts, and pilots/aircrew members being killed by explosions from "hot guns" once back on carrier.  3) While in the tower of the USS Independence, witnessing a plane (mini C-130) trying to land on the carrier narrowly avoid the tower and crash into ocean.  When searching for any survivor of the crash in the water through binoculars after the pilot ejected, the Veteran reported observing a grisly image of the remaining part of the pilot's head in his helmet.  4) Sustaining in-service personal assaults in 1966 when jumped by a group of other servicemen once while ashore in France and another time while below deck on the USS Independence.  5)  Being electrocuted by a drill while working on a plane and thrown onto a palette while stationed in Naples, Italy, sometime between July 1972 and November 1972.  6)  Going to the scene of a T-28 training plane crash to salvage plane parts and observing/working around the fallen pilot's heavily mutilated corpse while stationed with Training Squadron Two at Whiting Field in Milton, Florida, in 1973.

In an October 2009 memorandum, the RO made a formal finding that there was a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD.  However, the Board finds that further efforts consistent with the VA's duty to assist obligation (discussed in detail below) are found to be necessary in order to aid the Veteran in obtaining verification of the claimed in-service stressors leading to the onset of his claimed acquired psychiatric disorder, to include PTSD and depressive disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed acquired psychiatric disorder for the period from March 1976 to the present.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's claimed acquired psychiatric disorder from the Bay Pines VAMC, for the period from January 2010 to the present.  Also of particular interest are any treatment records from the Bangor Vet Center, for the period from March 2002 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  

3.  The AMC should contact the Veteran and again request additional details regarding each of his claimed stressors (as discussed above).  Each of the incidents must be more fully described with the dates of any and all incidents to within a 60-day time frame if possible, the types and locations of the incidents, detailed descriptions of events, and any other identifying information.  The Veteran is to be advised that verification of the incidents he has described, and ultimately the grant of service connection, is predicated on his providing as detailed a response as possible.

4.  Regardless of the Veteran's response, the AMC should undertake additional development regarding the claimed in-service stressors.  The AMC must first thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  

Thereafter, the AMC should contact the National Archives and Records Administration (NARA), Department of the Navy, the Naval Historical Center in Washington, DC, and/or any other appropriate entity and request copies of any documents which would reflect onboard accidents and injuries, such as, but not limited to, copies of deck logs, ship history, command history, casualty records, or other record (daily, monthly or yearly) of the USS Independence for the period the Veteran was aboard, especially for the time period from July 1965 to November 1965.  If there are records which can be obtained only in 60-day periods, records for the 60 days beginning in July 1965 should be requested, unless the Veteran identifies a different 60-day period as most relevant to his claim.

If any entity indicates that records may be obtained somewhere else, then an attempt to obtain records from that location should be made as well (unless the AMC has attempted to obtain records from that location in the past).

If no records are obtained which disclose a summary of causalities aboard the USS Independence or verify the plane crash near Whiting Field in Milton, Florida, during the relevant periods from the sources directed above, then the information should be sought from U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressors.  If JSRRC is unable to provide such information, they should be asked to identify the agency or department that might be able to provide such information and follow-up inquiries should be conducted accordingly.

If any source requires a specific time period in order to search unit records, the AMC should designate the two month time periods from July 1965 to September 1965 and October 1965 to December 1965, and any other time period supplied by the Veteran in clarifying stressor data.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

5.  Following receipt of additional data from the NARA, Department of the Navy, Naval Historical Center, NPRC, JSRRC, and/or any additional source, as well as the completion of any additional development suggested by the any of the aforementioned organizations, the AMC should prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file.  The report and/or determination relating to each of the foregoing must then be added to the claims file.  All attempts to procure records should be documented in the file.  

6.  After completion of the above and any additional development deemed necessary (to include scheduling a VA psychiatric examination should a stressor be corroborated), readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SSOC in January 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


